
	
		I
		112th CONGRESS
		2d Session
		H. R. 6425
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2012
			Ms. Ros-Lehtinen
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To revise the boundaries of the John H. Chafee Coastal
		  Barrier System Saddlebunch Keys Unit FL–57.
	
	
		1.Replacement of John H. Chafee
			 coastal barrier resources system map
			(a)In
			 GeneralThe map included in the set of maps entitled
			 Coastal Barrier Resources System referred to in section 4(a) of
			 the Coastal Barrier Resources Act (16 U.S.C. 3503(a)) and relating to the
			 Saddlebunch Keys Unit FL–57 in Florida is hereby replaced by another map
			 relating to the same unit entitled John H. Chafee Coastal Barrier
			 Resources System Corrected Saddlebunch Keys Unit FL–57 and dated
			 ___.
			(b)AvailabilityThe
			 Secretary of the Interior shall keep the replacement map referred to in
			 subsection (a) on file and available for inspection in accordance with section
			 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)).
			
